Citation Nr: 0932019	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-10 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1943 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Winston-
Salem, North Carolina Department of Veterans' Affairs (VA) 
Regional Office (RO), wherein the RO denied the Appellant's 
claim for service connection for cause of the Veteran's 
death.  The case was readjudicated in a May 2006 rating 
decision which continued the previous denial of the March 
2006 rating decision.


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2005, at the age of 83; the 
Certificate of Death establishes that the immediate cause of 
the Veteran's death was a cerebrovascular accident (CVA) with 
no significant factors contributing to death.  No autopsy was 
performed.

2.  At the time of the Veteran's death, he had established 
entitlement to service connection for pericarditis and 
chronic minimal inactive pulmonary tuberculosis, both rated 
zero (0) percent disabling.  The combined rating in effect at 
the time of the Veteran's death was zero (0) percent.

3.  No disease or injury of service origin contributed 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

A disease or injury of service origin did not contribute 
substantially or materially to the Veteran's death.  38 
U.S.C.A. §§ 1110, 1112, 1116, 1310, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Appellant's claims 
for service connection for the cause of the Veteran's death, 
in the March 2006 rating decision, she was provided notice of 
the VCAA in May 2005.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the Appellant and 
VA for obtaining that evidence, including the information 
needed to obtain lay evidence and both private and VA medical 
treatment records.  Thereafter, the Appellant received 
additional notice in March 2007, pertaining to the downstream 
disability rating and effective date elements of his claims, 
and was furnished a Statement of the Case in March 2007.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Mayfield and Pelegrini, both supra.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in the context of a claim for DIC 
benefits, section 5103(a) notice must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

The Board notes that while the May 2005 letter did not 
provide adequate notice pursuant to Hupp, the evidence of 
record reflects that the Appellant was provided notice of 
what is necessary to substantiate her claim for dependency 
and indemnity compensation and accrued benefits.  In 
addition, the Board notes that the Appellant had actual 
knowledge of the requirements necessary to substantiate her 
claim for service connection for cause of the Veteran's 
death.  In this regard, the Board notes that the Appellant 
submitted statements by three private physicians which 
provide opinions as to whether the Veteran's service 
connected conditions caused or contributed to the Veteran's 
cerebrovascular accident which ultimately caused his death.  
The Board also observes that, in a March 2007 VA form 9, the 
Appellant argued that the private physicians' opinions 
regarding atrial fibrillation provide sufficient evidence 
such that reasonable doubt may be applied to her claim.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, the Veteran's death certificate, a VA 
physician's opinion and statements from the Appellant and her 
representative.  The Appellant has not indicated that she has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Appellant and her representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

The survivors of a Veteran who has died from a service-
connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  The death of a Veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one 
not related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In the instant case, the Veteran's Certificate of Death 
indicates that he died on May [redacted], 2005, at the age of 83.  
The Certificate of Death also establishes that the immediate 
cause of the Veteran's death was a cerebrovascular accident 
(CVA) with no significant factors contributing to death.  No 
autopsy was performed.

At the time of the Veteran's death, he had established 
entitlement to service connection for pericarditis and 
chronic minimal inactive pulmonary tuberculosis, both rated 
zero (0) percent disabling.  The combined rating in effect at 
the time of the Veteran's death was zero (0) percent.

In statements presented throughout the duration of the 
appeal, the Appellant contends that the Veteran's service-
connected pericarditis predisposed the Veteran to develop 
atrial fibrillation which contributed to the Veteran's CVA 
that ultimately caused his death.

The Veteran's service treatment records reflect that he was 
treated for pericarditis with effusion, cause undetermined, 
and pericarditis serofibrinous, probably due to tuberculosis 
and minimal pulmonary tuberculosis.  A separation examination 
was negative for any findings of pericarditis or tuberculosis 
and noted that examinations of the cardiovascular system and 
lungs were normal.  

In VA examinations from April 1946 and October 1946, the 
Veteran was diagnosed with a history of pericarditis, cause 
unknown with no residuals and chronic minimal pulmonary 
tuberculosis.  Electrocardiograms (ECGs) from April 1946 and 
September 1946 were within normal limits. 

Private and VA medical records from August 1996 to March 1998 
reflect no treatment for pericarditis or tuberculosis.  

In a December 1997 VA examination, the Veteran was diagnosed 
with acute pericarditis in 1944, which was treated with no 
recurrence.  

In a July 1999 VA examination, the Veteran was diagnosed with 
a remote history of pericarditis, etiology undetermined, 
probable infectious origin.  The examiner concluded that the 
Veteran had a history of pericarditis with effusion in 1945 
which had resolved.  

A May 2005 private medical record reflects treatment for a 
facial droop and notes the Veteran had a history of 
congestive heart failure.  At this time a chest x-ray was 
also performed which revealed findings suggestive of cardiac 
decompensation.

In a May 2005 letter, the Veteran's private physician, Dr. 
F., reported that the Veteran was a patient of his and had 
advanced atherosclerotic cardiovascular disease, atrial 
fibrillation and renal disease.  He reported that the Veteran 
experienced a stroke, complicated by cerebral hemorrhage and 
ultimately passed away.  Dr. F. opined that, most likely the 
Veteran's stroke was initially from an embolic disease from 
his atrial fibrillation.  Dr. F. also reported that he was 
informed that the Veteran had pericarditis with pulmonary 
tuberculosis and was hospitalized for a period greater that 
six months during military service.  Taking this information 
into consideration, Dr. F. opined that it was certainly 
possible that the Veteran's pericarditis and pulmonary 
tuberculosis could have predisposed him to make it more 
likely to have developed atrial fibrillation in his later 
years.  

In a June 2005 letter, another private physician, Dr. H., 
reported that he helped care for the Veteran over the last 
few months and was asked to see him when he suffered an 
episode of respiratory failure, from which he ultimately 
recovered.  Dr. H. reported that the Veteran subsequently 
developed problems with atrial fibrillation and developed a 
hemorrhagic stroke, from which he expired.  Dr. H. reported 
that it was the impression of Dr. F. that the Veteran's 
atrial fibrillation and chronic heart disease may have been 
related to an episode of pericarditis that he suffered while 
serving in the military.  

In an April 2006 letter, Dr. F. reported that the Veteran 
died following a stroke, likely on the basis of an embolic 
event from atrial fibrillation.  He also noted that the 
Veteran had a history of pulmonary tuberculosis with 
pericarditis and had a prolonged hospitalization in service 
for about six months.  Dr. F. reported that the Veteran's 
family asked if the pericarditis in service may have 
predisposed him to developing atrial fibrillation later in 
life, to which Dr. F. opined that it was certainly possible.  
He also noted that the Veteran had other risk factors for 
atrial fibrillation, including age, a history of 
hypertension, diabetes and development of congestive heart 
failure.  Dr. F. noted that it was not possible to say that 
one risk factor would be the predominate reason that a 
patient would develop atrial fibrillation, but by the same 
token, a history of pericarditis probably put a patient at 
some degree of risk for developing atrial fibrillation later 
in life, although the exact statistical amount would be 
difficult to define with any degree of certainty.  

In February 2007, a VA physician opined that the Veteran's 
death was not caused by or a result of the episodes of 
pericarditis or pulmonary tuberculosis that the Veteran was 
treated for during his active service.  The physician 
explained that the Veteran was treated for tuberculosis while 
in service, at which time a diagnosis of "pericarditis with 
effusion, moderate, cause undetermined" was entered into the 
record in April 1945.  The physician also noted that the 
Veteran's heart rhythm during this time was assessed 
repeatedly, and no abnormal heart rhythm was identified 
either by clinical exam or by electrocardiographic exam, 
while undergoing treatment for tuberculosis and pericarditis 
with effusion, or for the next 56 years, according to the 
records available.  In this regard, the physician reviewed 
the Veteran's service medical records, private and VA medical 
records, and VA examinations and concluded that the Veteran 
had over 50 years pass between his diagnoses of tuberculosis 
and pericarditis and the onset of atrial fibrillation.  

In addition, the February 2007 opinion noted that the Veteran 
had hypertension, diabetes mellitus, a history of significant 
tobacco abuse and documented carotid artery disease, all of 
which were significant risk factors for developing a stroke 
and none of which were the result of tuberculosis or 
pericarditis.  Furthermore, the VA physician noted that the 
Veteran's cause of death was listed as CVA or stroke, which 
may have been caused by carotid artery disease, which was 
documented, or by an embolic event related to atrial 
fibrillation, of which no documentation of an embolic source 
in the heart has been provided, among other potential causes 
and therefore, it was mere speculation as to the cause of the 
Veteran's stroke.  Finally, the physician found that multiple 
independent risk factors for development of atrial 
fibrillation existed and a diagnosis of treated tuberculosis 
and pericarditis, with 50 years of intervening normal sinus 
rhythm, was not one of those risk factors.

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

The Board notes that the February 2007 VA physician's 
conclusions, stating Veteran's death was not caused by or a 
result of the episodes of pericarditis or pulmonary 
tuberculosis that the Veteran was treated for during his 
active service, was predicated upon a review of the claims 
file, including the opinions furnished by the private 
physicians in May 2005, June 2005 and April 2006.  The 
physician also provided an extensive rationale to support his 
findings, including citing relevant findings from the 
Veteran's service treatment records and subsequent private 
medical records, the opinions furnished by the private 
physicians and VA medical records.  The Board finds this 
conclusion is consistent with the evidence of record and 
affords this opinion greater weight than the opinions 
provided by the Veteran's private physicians which merely 
indicate that Veteran's in-service pericarditis may have been 
one of many possible risk factors for his atrial fibrillation 
and that and an embolic disease from atrial fibrillation most 
likely caused the Veteran's stroke which ultimately led to 
his death.  Finally, the objective medical evidence of record 
demonstrates that the Veteran was not treated for 
pericarditis at any time following his discharge from active 
duty and was also not treated for tuberculosis since October 
1946, the date he was last diagnosed with tuberculosis, 
thereby further supporting the February 2007 VA physician's 
opinion.  

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Appellant's claim of 
service connection for the cause of the Veteran's death.  In 
this regard, the evidence of record does not show that 
pericarditis contributed substantially or materially to cause 
the Veteran's death.  The post-service medical records do not 
indicate a diagnosis and treatment for pericarditis or 
tuberculosis following October 1946, at which time the 
Veteran was diagnosed with chronic minimal pulmonary 
tuberculosis and a history of pericarditis, cause unknown 
with no residuals.  The Board notes that the opinions of the 
Veteran's private physicians only indicate that his in-
service pericarditis may have been one of many possible risk 
factors for his atrial fibrillation from which an embolic 
disease most likely caused the Veteran's stroke which 
ultimately led to his death and, as discussed above, have 
been afforded less weight than the opinion of the February 
2007 VA physician.  The February 2007 VA physician 
specifically found that the Veteran's death was caused by CVA 
or stroke, which may have been caused by carotid artery 
disease or by an embolic event related to atrial 
fibrillation, among other potential causes and that multiple 
independent risk factors for development of atrial 
fibrillation existed, which did not include either pulmonary 
tuberculosis or pericarditis.  

Finally, as the Board has afforded more weight to the 
February 2007 VA physician's opinion, finding that the 
Veteran's death was not caused by or a result of the episodes 
of pericarditis or pulmonary tuberculosis that he was treated 
for during his active service, the evidence demonstrates that 
no disease or injury of service origin contributed 
substantially or materially to cause the Veteran's death.  
Accordingly, service connection for the cause of the 
Veteran's death is not warranted. 

The Board acknowledges the Appellant's statements that the 
Veteran's CVA which ultimately caused his death is related to 
the pericarditis that he was treated for during his active 
service, however, while lay persons are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See Barr v. Nicholson, 21. Vet. App. 303 (2007);  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
Appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


